Citation Nr: 0402299	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania, 
Regional Office (RO).

Also as originally developed for appeal, the veteran's claim 
included an increased rating for PTSD.  However, he indicated 
by written correspondence in December 2002 that he no longer 
wished to pursue this issue (which included other unrelated 
issues as well), thus withdrawing his appeal for PTSD and all 
ongoing appeals.  See 38 C.F.R. § 20.204(b) (2003).

The Board acknowledges that additional medical statements 
were received by the Board in April 2003; thus were not 
reviewed by the RO, and no supplemental statement of the case 
(SSOC) was issued thereafter.  However, after a careful 
review of the record and the law, the Board finds that there 
is no prejudice to the veteran in proceeding, particularly in 
light of the favorable outcome of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The veteran's IBS cannot be satisfactorily disassociated from 
service-connected PTSD and as likely as not is aggravated by 
the PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection is warranted for IBS.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In view 
of the complete grant of the benefits requested in this case, 
there is no need for additional development or notice.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

Service connection is currently in effect for PTSD, and the 
medical records associated with the claims folder show that 
the veteran was first treated for gastrointestinal symptoms 
in February 1977.  Specifically, post-service medical records 
include a private medical report dated in August 1977.  At 
that time the physician noted that the veteran had been 
hospitalized in June 1977 with peptic ulcer disease and 
irritable colon syndrome.  The examiner found that the 
irritable colon syndrome was based on traumatic neurosis with 
depression and anxiety reaction according to the veteran's 
private psychologist.  Further, an October 1977 VA 
neuropsychiatric report shows a diagnosis of anxiety reaction 
with gastrointestinal somatization and compulsive features.  

Also of record is a September 1985 statement from the 
veteran's private physician which shows that the veteran had 
been treated intermittently since 1981 for abdominal pain 
diagnosed as irritable bowel syndrome which was stress 
related and considered to be a psychophysiologic-
gastrointestinal disorder.  A similar statement was submitted 
by a different physician in January 1993.

During VA rating examination in May 2002, the veteran gave a 
history of gastrointestinal discomfort since about 1964.  The 
examiner's review of the record indicated hospitalization as 
early as 1977 for upper gastrointestinal and lower 
gastrointestinal endoscopies.  The veteran's symptoms were 
mainly diarrhea alternating with constipation, vomiting and 
abdominal pain.  The pertinent diagnosis was irritable bowel 
syndrome, chronically symptomatic.  The examiner concluded 
that in view of the veteran's significant problems with PTSD, 
his gastrointestinal problems, such as the symptoms 
consistent with irritable bowel syndrome, were more likely 
than not caused by and/or aggravated by his psychological 
problems.  

In October 2002, the file was returned to the physician who 
performed the May 2002 VA examination.  She confirmed the 
diagnosis of IBS in an addendum.  The examiner reviewed the 
record and noted that the veteran did not remember the extent 
of his gastrointestinal discomfort while in the service and 
even afterwards, except to say that his gastrointestinal 
problems had been ongoing since 1964.  The examiner also 
noted that the claims file failed to indicate that the 
veteran had been seen because of gastrointestinal problems 
and referred to records of upper gastrointestinal and lower 
gastrointestinal endoscopies in 1977 all of which were 
negative.  However the veteran's gastrointestinal symptoms 
continued over the years and in 2000, the veteran was 
diagnosed with a gastric ulcer.  The examiner concluded that 
the veteran's PTSD aggravated a pre-existing condition of 
irritable bowel disease, but that it was impossible to 
exactly quantitate to what extent his PTSD aggravated his 
IBS.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim for entitlement to service 
connection for IBS.  

Here, the medical records show that the veteran has IBS as 
documented by VA and private treatment records dated from 
1977 to 2003.  Moreover, the 2002 VA examiner essentially 
opined that this disability is secondary to the service-
connected PTSD.  This opinion was based upon both an 
examination of the veteran and review of his medical records.  
Further, no competent medical opinion is of record which 
refutes this opinion.  The Board must rely on the objective 
medical evidence when making its decision.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  

The Board acknowledges that the VA examiner does not provide 
an explicit explanation as to how the veteran's PTSD resulted 
in his current IBS.  However, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that competent medical evidence reflects that 
his IBS is secondary to his service-connected PTSD.  
Accordingly, he is entitled to a grant of service connection 
for this disability.


ORDER

Entitlement to service connection for IBS is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



